DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 7/27/22 and the RCE filed on 8/29/22.
3.    Claims 1, 8, and 16 has been amended. Claims 2, 6 - 7 and 12 has been cancelled. Claims 1, 3 - 5, 8 - 11, and 13 - 17 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 8 - 10, and 13 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUHN (US 20130267319) and in view of Munawar (US 20170076224) and further in view of O'Malia (US 20190108448/us-provisional-application US 62569869).
6.	Regarding claims 1, 8 and 16, KUHN discloses a system for generating an input signal (i.e. input to the virtual assistant projector) for a video game (i.e. a virtual game associated with video display screen 108), the system comprising (abstract and paragraphs 21 and 22):
a receiving unit (i.e. interface 1304 suitable) configured to receive a video game output signal (i.e. standard game states) output by a video game playing device during the playing of a video game (paragraph 91; an interface 1304 suitable for receiving data communication representing standard game states 1306); 
a reasoning model (i.e. neural network 604) configured to determine an action (i.e. possible virtual dealer gestures 504 and possible virtual dealer speech 506) to take within the video game based on the received video game output signal (i.e. game state information described in paragraph 29), the reasoning model being configured to generate an independent representation (a representation in the network of nodes described in paragraphs 70 and 71, the network of nodes are independent representations (generalized/not specific to the video game) because the nodes themselves are not video game specific and they are not a part of the actual video game presentation, further, the nodes can be used in other data modeling/calculation projects) of the determined action that is generalized and not specific to the video game (i.e. the network of nodes described in paragraphs 70 and 71 are not specific to the video game (generalized)) (abstract and paragraphs 22, 29, 70,71 and 86; paragraph 86 teaches that the gaming system (which include the AI system and network of nodes) can be used for a plurality of (video) games, which means that the gaming system/AI system and network of nodes are not specific to a (single) video game); 
and an encoding unit (i.e. game output converter) configured to translate the independent representation into an input signal and to provide the input signal to a video game playing device at which the video game is being played, thereby causing the determined action to be performed within the video game (abstract and paragraphs 22, 29, 70 and 71; a game output converter translates standard game states from the interface into animated behavior information and animated speech information for input to the virtual assistant projector).  
receive input signals generated by players during the playing of a game/video game (paragraphs 27 and 84).
In an analogous art to neural networks (e.g. gaming neural networks), KUHN fails to explicitly disclose the following limitation: 

and an autoencoder configured to receive input signals generated by players during the playing of a video game and to output respective representations of the received input signals, 
wherein the encoding unit is trained as part of the autoencoder, prior to the video game output signals being received at the receiving unit.
Munawar teaches:
and an autoencoder configured to receive input signals (i.e. input signals generated by players during the playing of a game/video game as described by KUHN) and to output respective representations of the received input signals (paragraph 51; paragraph 51 teaches an autoencoder 110 that receives an input image 112 and outputs an output image 114), 
wherein the encoding unit is trained as part of the autoencoder (i.e. trained during the pre -trainings for all layers 202-208 for the encoder part 212), prior to the output signals (i.e. video game output signals) being received at the receiving unit (i.e. the computer system described in paragraph 8) (paragraphs 8, 49 and 91).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified KUHN in view of Munawar to add the autoencoder and the training techniques for the autoencoder and the encoding unit taught by Munawar (the autoencoder and encoding unit are related to an artificial intelligence system) to the gaming artificial intelligence system taught by KUHN in order to achieve the predictable result of improving the efficiency of the gaming artificial intelligence function/operation. 
The combination KUHN and Munawar fail to explicitly disclose the following limitation:
and wherein the reasoning model is trained to generate representations based on a comparison of the output of the autoencoder with an output of the encoding unit, the reasoning model being trained with video game output signals that correspond with the input signals received at the autoencoder.
In an analogous art to neural networks (e.g. gaming neural networks), O'Malia teaches:
and wherein the reasoning model (i.e. a relational reasoning neural network (RR NN)) is trained to generate representations (i.e. actions and/or policies) based on a comparison (i.e. comparison via cross-modal embeddings) of the output of the autoencoder (i.e. the output of the auto-encoder described in paragraph 39) with an output of the encoding unit (i.e. the encodings of labels generated by the NLP NN), the reasoning model (i.e. a relational reasoning neural network (RR NN) being trained with video game output signals (i.e. video game output signals described in paragraphs 22, 25 and 68) that correspond with the input signals received at the autoencoder (i.e. input signals associated with the auto-encoder described in paragraph 39) (Abstract, paragraphs 22, 25, 39 and 68; Abstract teaches a system may be provided that comprises a relational reasoning neural network (RR NN); Abstract also teaches the RR NN may generate cross-modal embeddings from the environment observations and the encodings of labels generated by the NLP NN. The agent neural network may generate actions and/or policies from the environment observation and the cross-modal embeddings; paragraph 22 teaches he environment may include, for example, a video game paragraph 25 teaches the environment interface 108 may obtain the environment observations 112 from a video feed representing an output of a software component of the environment; paragraph 39 teaches the generative network may include one or more generative neural networks, such as a variational auto-encoder and a generative adversarial network (VAE/GAN). HO Input Mapping in the form of the cross-modal embeddings 122 and/or current-step environment observations 112 may serve as input to the generative network in order to trigger the generative network to generate future frames; paragraph 68 teaches environment observations, which may include pixel-based or adapted representations and may include sound, data, and other factors or features from the environment;).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of KUHN and Munawar in view of O'Malia to include the aforementioned methods in order to provide an inventive artificial intelligence system (as described by O'Malia, paragraph 3).
7.     Regarding claims 3 and 13, KUHN also discloses the video game output signals comprise at least one of video signals and audio signals output by the videogame playing device (abstract and paragraph 96).  
8.       Regarding claim 4, KUHN also discloses an input feature extractor, the input feature extractor being configured to extract high-level features (i.e. game state information) from the video game output signals; and wherein the reasoning model is configured to generate a representation based on an input received from the input feature extractor (abstract and paragraphs 29, 70 and 71).
10.	Regarding claim 9, Munawar also teaches training a reasoning model (i.e. the classification model described in paragraph 45) to generate the representations of the determined action, based on an output of the autoencoding (i.e. the autoencoding described in paragraph 91) (abstract and paragraphs 41, 45 and 91).
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified KUHN in view of Munawar to include the aforementioned method in order to achieve the predictable result of improving the efficiency and accuracy of the gaming artificial intelligence function/operation. 
11.	Regarding claim 10, Munawar also teaches autoencoding includes decoding (i.e. decoding via the decoder part 214) and encoding (i.e. encoding via the encoder part 212); and wherein the trained encoding (i.e. encoding via the encoder part 212) is used to translate the representation of the determined action into an input signal (i.e. input signal that is to be provided to the video game playing device) (abstract and paragraphs 41 and 91).
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified KUHN in view of Munawar to include the aforementioned method in order to achieve the predictable result of improving the efficiency and accuracy of the gaming artificial intelligence function/operation. 
12.	 Regarding claim 14, KUHN also discloses identifying one or more features (i.e. game state information) within the received video game output signals; and wherein the determined action is based on the one or more features identified from the video game output signals (abstract and paragraphs 29, 70 and 71).
13.	Regarding claim 15, KUHN also discloses determining a genre of the video game (i.e. the system can determine (recognize) from the standard game output described in the abstract, the game is a card game, hence the genre of the game is card game) for which video game output signals have been received; and determining whether the genre of the video game corresponds to a genre of video games (i.e. the genre of card game) for which actions have been previously determined and if it is, generating a representation of the determined action (abstract and paragraphs 21 and 86).  
14.	Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUHN (US 20130267319) and in view of Munawar (US 20170076224) and in view of O'Malia (US 20190108448/us-provisional-application US 62569869) and further in view of Somers (US 20190354759).
15.	Regarding claims 5 and 17, the combination of KUHN, Munawar and O'Malia fail to explicitly disclose the following limitation:
wherein the input signal is indicative of at least one of: i. an input received from a player via a peripheral device that is in communication with the video game playing device; ii. audio received via one or more microphones associated with the video game playing device; and iii. physical movement of a player captured by a camera associated with the video game playing device.
Somers teaches wherein the input signal (i.e. user inputs (signals)) emulate a playstyle of a human player as described in paragraph 58) is indicative of at least one of: i. an input received  from a player (i.e. the human player described in paragraph 58) via a peripheral device (i.e. input device 118) that is in communication with the video game playing device (i.e. computing system 102) (FIG. 1 and paragraphs 38 and 58; Execution of aspects of gameplay within a game application can be based, at least in part, on the user input received from an input device 118 and the game data 114); 
Somers also teaches provide the input signal to a video game playing device at which the video game (i.e. the video game described in the abstract) is being played, thereby causing the determined action (i.e. determined action associated with the user inputs emulate a playstyle of a human player) to be performed within the video game (abstract and paragraph 58).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of KUHN, Munawar and O'Malia in view of Somers to include the aforementioned method in order to achieve the predictable result of enhancing player’s gaming experience (i.e. by providing the feature of using artificial intelligence for emulating player input/player playing style). 
16.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUHN (US 20130267319) and in view of Munawar (US 20170076224) and in view of O'Malia (US 20190108448/us-provisional-application US 62569869) further in view of Vinyals (US 20150356401).
17.	Regarding claim 11, the combination of KUHN, Munawar and O'Malia fail to explicitly disclose the following limitation:
wherein sequence to sequence learning is used to train the autoencoder.
Vinyals teaches:
wherein sequence to sequence learning (i.e. the sequence to sequence learning described in paragraphs 4, 5 and 22) is used to train the autoencoder (abstract and paragraphs 4, 5 and 22).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of KUHN, Munawar and O'Malia in view of Vinyals to include the aforementioned method in order to achieve the predictable result of improving the efficiency of the gaming artificial intelligence function. 

Response to Arguments
18.	Regarding Claims 1, 3 - 5, 8 - 11, and 13 - 17, the applicant argues the combination of KUHN, Munawar and Bererton fail to explicitly teach the newly amended limitation of the claims (e.g. the limitations of “and wherein the reasoning model is trained to generate representations based on a comparison of the output of the autoencoder with an output of the encoding unit, the reasoning model being trained with video game output signals that correspond with the input signals received at the autoencoder“) (Remarks, pages 6 - 8).
	The examiner agrees. However, the new rejections of KUHN, Munawar and O'Malia teach all the newly amended limitations (e.g. the limitations of “and wherein the reasoning model is trained to generate representations based on a comparison of the output of the autoencoder with an output of the encoding unit, the reasoning model being trained with video game output signals that correspond with the input signals received at the autoencoder “) of claims 1, 3 - 5, 8 - 11, and 13 – 17 (see rejections above for details).


Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S. VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        

/JASSON H YOO/Primary Examiner, Art Unit 3715